I still have before my eyes the suffering that Mexico has just undergone. I landed there to see for myself the tragedy, to see what had happened and to affirm to the people of that country Brazil's solidarity. In so doing, I dare to hope that I conveyed the feelings of the rest of the world, and I begin my statement here today by assuring Mexico of the solidarity of the entire world.
This tribune instills respect and dignity. It is the loftiest in the community of nations. Here, both the mighty and the weak are diminished, so much greater is the burden of mankind's history in the exercise of the task which is the essence of the Organization's work - namely, the preservation of peace, tackling the problems that beset it and the efforts to transform divergences into solidarity.
For 40 years my country, Brazil, has been privileged to open the general debate of the General Assembly of the United Nations. It is with profound emotion that I now exercise that prerogative.

Grave problems and immense responsibilities weigh heavily upon me. In expressing ray feelings I turn to the greatest poet of my land, and I do so because I believe that poetry is neither inappropriate nor anachronistic in the scenario of great debates. The poet wrote: "What rare dream could be More pure or more beautiful And more profound than this Living machinery of the world?" It is with this feeling about the world that I speak on behalf of one of the largest nations of the globe, a complex and dynamic society, the eighth largest economy in the Western world, a country of contrasts and of greatness - the Brazil made up of several Brazils, in which affluence and poverty, aridity and fertility, drought and flood create a geography of contradictory features and, in so doing, enclose in a vast continent a unified people who have known how to construct a racial democracy and a cultural unity that are the invincible force of their destiny.
I am a simple man. I was born and have lived in one of the most severely tested regions of our land, the heavily populated and poverty stricken Brazilian north-east. I have followed a political career for 30 years, but it was in the midst of tragedy and awe, in an abrupt and unexpected way, that I was called upon to lead our nation.
As President of the Republic, I am proud to be a writer for whom a taste for words has not restricted the spirit to mere aesthetic expressions. From words I forged an element of profound identification with the people, sharing in the aspirations of individuals and of society as a whole.
Literature and politics force on us a social and humanistic vision of the universe. I cannot conceive of the pursuit of material gain without a spiritual

substratum that endows human adventure with the dimensions of the eternal. I have faith, and woe unto the man who thinks of the world without the company of God.
Brazil has just lived through a long night. Its eyes are not reddened by nightmares. Its lips display an open gesture of confidence and sing of its love for freedom. He who is a prisoner of the past cannot see the future. Hoses never turned his back on the Promised Land.
The instrument that worked our transition from authoritarianism to democracy was our capacity to reconcile and understand, without violence or traumas. Our determination, courage and resilience were so strong that we managed to survive the loss of our hero, Tancredo Neves, on the very night in which our skies were lit up with the fireworks of victory. Our suffering then was transformed into strength and a resolve to make his dream our dream and to remain united.
The values of transformation proved stronger than death, we applied those values to all classes of society, and, in so doing, we abolished distances and barriers in a patriotic convergence of all schools of thought and in the quest for the effective ideals of justice, conciliation and the institutional consolidation of civilian power. He believe that- social vision is the very life-blood of modern liberalism. Freedom concerns itself with actual living conditions, with the complete achievement of individual happiness, with universal franchise and with the right to be free.
I come to this rostrum to pay a tribute to the United Nations on its fortieth anniversary. Brazil was there at its birth; it is here today, and it will be here in the future, to defend the spirit of the Organization.

This spirit is not to serve as a mere instrument of the strong, but as the voice of the weak - of those who have neither armies, nor arsenals, nor a veto to impose in an effort to nullify decisions.
I am here to say that Brazil no longer wishes its voice to be timid. Brazil wants to be heard - without aspirations to hegemony, but with a clearly determined presence, we shall not preach to the world what we do not say within our own borders, we are at peace with ourselves. Consistency has become our strength. Our domestic discourse matches our international stance. We wish, as of now, to give new life, with renewed emphasis, to our presence in the debate of nations, by espousing an independent, dynamic foreign policy aimed at resolving international issues which have a social content.
We shall not be held captive by great Powers nor enslaved by minor conflicts.
Forty years ago, our founding fathers established, despite the death throes of war and the ruins of oppression, the very foundations for the building of peace and the concert of nations, as well as unlimited co-operation among peoples. The major Powers and the emerging countries were called upon to put an end to colonial exploitation. They proclaimed to the universe the worth of the democratic principles of equality and justice. They condemned racism and intolerance. They gave legitimacy to the universal right to health, well-being and education. They reaffirmed the dignity of labour and the enhanced power of culture.
At present, now that we have lived without a global conflict for twice the number of years allotted to humanity between the First and Second World Wars, we are in a position to state that the role played by the United Nations has not always been recognized; indeed, its performance has almost never measured up. Nevertheless, its role, far from b&ing useless, has been, is and will continue to be necessary. Its founding fathers were quite right.

On behalf of Brazil, I congratulate you. Sir, on your election to the presidency of the fortieth session of the United Nations General Assembly. I also congratulate the representatives of the Member States assembled here to commemorate the four decades of active existence of this Organization. I address my sincere compliments to the Secretary-General,Mr. Javier Perez de Cuellar, of whose talent and diplomatic experience we Latin Americans are so justly proud.
It is only natural that the first topic I take should be that of Latin America. Latin America's extraordinary effort to create a democratic order is the most stunning and moving political fact of recent years, a fact that remains unacknowledged by the uncaring eyes of the center of world power. Little attention has been given to the institutional maturation of our region and to its drama and triumphs. With neither assistance nor interference, tempered only by the force of conviction, we have confronted the threats posed by the temptations of totalitarianism and by the greed of those who see only through the eyes of exploitation.
We have emerged synchronized in a movement of solidarity towards the flourishing of free institutions. We have made our choice as one, irreversibly opting for the trinomial of open society, free institutions,, dynamic economy. Using this threefold democratic definition as a basis, we shall pursue dialog as a bridge between the East and the West, the North and the South, old and new cultures, regimes and ideologies.
Gandhi, the Mahatma, said that the true mission of the man of law is to throw a bridge across the abyss that separates adversaries. The United Nations is the law; we are the men of the law.
New winds are blowing over our continent and are breathing new life into our democratic tradition, as reflected in commitments that preceded the creation of the United Nations.

We therefore champion the principle of the self-determination of peoples and of toe duty of non-intervention, of the peaceful settlement of disputes and of the relaxation of East-West tension. We reject the sharp antagonisms of bloc politics. We advocate the primacy of negotiation over perilous demonstrations of force.
In true democratic spirit, we have campaigned for many years on behalf of disarmament and we have shunned as precarious, violent and irrational the idea of a peace maintained by the parity of atomic arsenals. Brazil believe that there can be no quibbling over these ideals, nor can any concession be made to their suspension, at any level or for any reason whatsoever.
It is also because of our loyalty to the universalist creed of democracy that we are anti-racist - profoundly, viscerally and intransigently anti-racist.
Brazil is a great melting pot of a nation - one that is proud of its identity. Some of the most highly creative expressions of our culture come from racial mixture and from ethnic cross-fertilization. The greatest, most sensitive author we have produced, Machado de Assis, was a mestizo, as were also, in the plastic arts, the great baroque sculptor Aleihadinho, and in music, the world-renowned Villa-Lobos. I wish to remind the Assembly how much Brazil's popular culture owes to the genuis of the blacks and to the spirit of the American Indian.
Brazil has determined that racial discrimination is not only illegitimate, but illegal; it is a crime covered by the penal code. We consider repulsive the upsurge of racial conflict dictated by racist intolerance or the persistence of colonial configurations. I solemnly reiterate our total condemnation of apartheid and our unreserved support for the immediate emancipation of Namibia under the aegis of the United Nations*

He cannot conceive of the United Nations commemorating its age of reason without an all-out offensive against all the vestiges of racism on earth.
As President of my country, I reconfirmed few weeks ago the ban on exports of oil and its by-products and of areas and ammunition and on licenses and patents to South Africa and I suspended all cultural, artistic or sports activities with the Government in Pretoria.
Racism is against humanity and against the future. Racism, a different version of colonialism, which is both amoral and perverted, must not besmirch the golden page of decolonization.
Decolonization will rise above the hecatomb of world conflicts and the sterile confrontations of the cold war as the greatest contribution of the twentieth century to the history of mankind.

The success of decolonization was the result of the common international will, A similar search for consensus solutions will pave the way towards overcoming the frustration which we currently experience and which has been caused by the challenge of the arms race and the proliferation of tensions and conflicts.
Human rights have a fundamental dimension which is intimately linked to the vary practice of coexistence and pluralism. The world that the creators of the League of Nations did not live to see, the structuring of which we still await, is a world of respect for the rights of the human person, such as the United Nations seeks to promote in the international covenants on human rights.
The Universal Declaration of Human Rights is undoubtedly the most important document signed by man in contemporary history, and it was born in the cradle of the United Nations.
It is with pride and confidence that I announce to this Assembly Brazil's decision to accede to the International Covenant on Civil and Political Rights, the Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment and the International Covenant on Economic, Social and Cultural Rights. With these decisions the people of Brazil take a step towards the democratic affirmation of our State and reiterate to themselves and to the entire international community a solemn commitment to the principles of the Charter and the promotion of human dignity.
In this task, I wish to stress the promotion of women's rights, which has gained new impetus in Brazil through the creation of the National Council for the Rights of Women, as well as the decisive participation of women in the transformations which are occurring in Brazilian society. This in turn is interrelated on the global level with the extraordinary movement of self-affirmation by women, the impact of which is causing a profound reappraisal of human relations as the century draws to a close.
We are at one of the many crossroads that have marked .the 40 years of existence of the United Nations. The peoples are aware that concessions made to the realities of power are a one-way process. Only the united will of the majority to adopt a new attitude can remedy the scenario created by confrontation and by the mechanisms of power.
"Not all is East or West in the United Nations ... The world has other cardinal points." (A/PV.1208, para. 6) So said Ambassador Araujo Castro, who was representing Brazil at the eighteenth session of the General Assembly. Brazil recognizes many negative aspects in international relations, but we have always sought to view the world from a generous, multifaceted perspective.
Let us use our time for co-operation and for science; natural differences should not now endanger coexistence. Celestial space has always been the purest image of peace. Let us preserve the infinite sky as a frontier that weapons must never violate.
Brazilians believe in such values as respect for the individuality of each country and a united responsibility in the face of the impasses and dilemmas of this waning century.
We witness with dismay the innumerable conflicts that affect the developing countries, paralyzing their efforts towards progress. These conflicts aggravate the difficult conditions created by the persistence of an unjust international order and place us at an even greater distance from the attainment of the ideal of peace and security. The transposition of themes from the East-West confrontation to the scenes of many of these conflicts adds a weighty element of exacerbation and disguises their true causes. We are surrounded by examples.
Brazil associates itself with other Latin American countries in proclaiming the urgent need for a political, lasting and stable solution for the conflicts that are tearing Central America apart. It is for this reason that Brazil fully supports the Contadora initiative, which reflects the feelings of all Latin America in seeking a solution that will preserve peace and understanding on the continent in keeping with 'the will of the peoples of Central America.
My Government joined with three sister nations in the creation of the Contadora support group in an effort to translate the broad backing that Contadora has been receiving into concrete initiatives.
The political and deeply ethical character of the Contadora Group is the Latin American response to theories of confrontation; it supports dialog rather than radicalization; it is an invitation to substitute negotiations for the threat of the use of force; it is a vigorous defence of self-determination and ncn-interference against attests to internationalize the conflict.
Brazil feels linked to all peoples in the Middle East by bonds of great friendship. The Brazilian society is greatly concerned about the disheartening atmosphere in Lebanon and recognizes the right of all peoples of the Middle East, including Israel, to live in peace within internationally recognized borders. Brazil wishes to see the creation of a national State of Palestine, this being the aspiration of that great people which has suffered for so long, withdrawal from the occupied Arab territories and acceptance of United Nations resolutions concerning the region.
Brazil, which is linked to Iran and Iraq by growing ties of friendship and co-operation, exhorts those two countries to take a peaceful, negotiated route toward resolving their differences.
He are very concerned about Afghanistan and Kampuchea. There will be no end to the violence in those countries as long as foreign troops remain there and as long as the right of their peoples freely to express their will is not explicitly recognized.

It is also incumbent upon us to press for constructive vision and stance with regard to the question of the Malvinas. Since 1833, Brazil has given its support to the just Argentine claim to sovereignty over the Malvinas Islands, stressing that a negotiated settlement is the only way to resolve the problem.
Brazil will make every effort within its power to ensure that the South Atlantic is preserved as an area of peace, shielded from the arms race, the presence of nuclear arras and any forts of confrontation originating in other regions.
In keeping with its firm commitment to the effort to ban nuclear weapons from the continent, Brazil signed and ratified the Treaty of Tlatelolco, whose pioneering goal is to transform Latin America into the first denuclearized zone on territory inhabited by mankind. The denuclearization of Latin America should be the first step in a new movement to deter the vertical and horizontal accumulation of nuclear arms, thereby releasing the $1.5 million squandered every minute on the arias race to be used to combat hunger, disease, ignorance and poverty.

The marathon arms race is a symptom of the evil which threatens lucidity and is a sombre hiatus cm the human conscience.
We are experiencing a new scientific revolution which is moment by moment transforming the world under our very eyes. Control over the advances which occur at dizzying speeds in state-of-the-art sectors of science and technology has become a vital matter of survival. The program of work of the United Nations in the next few years must contain a strategy to prevent the world from becoming fragmented into closed technological blocs; it must place scientific and technological knowledge at the service of the basic needs of all humankind.
Those are the visible problems. But there is another, greater problem, one which permeates international relations and which insidiously threatens all, poor and rich alike - the poor, through destabilization; the rich, through insecurity; and everyone through the possibility of total collapse should we persist in our posture of immobility.
I should like to address the economic problem, which concentrates its virulence in the third world, and in particular in Latin America. Crushed under the weight of an enormous foreign debt, the countries of the region are living through a scenario of severe difficulties with domestic repercussions resulting in recession, unemployment, inflation, increased poverty and violence. Ensnared in a vicious network of economic factors - namely, the rise in international interest rates, falling prices of commodities and the selectivity of markets in the developed countries - we are confronted with a crisis comparable only to that which assailed the market economies in the early 1930s.
The burden of foreign debt imposes an economic policy geared towards achieving trade surpluses earmarked for interest payments. The international organizations propose policies involving inadequate adjustments. This approach leads to recession, to unemployment and to giving up the capacity to grow. Such a policy weakens civilian leadership, renders the social crisis explosive, threatens institutions, jeopardizes order and, as a result, constitutes a threat to democratic structures. To add to our difficulties, the markets of the developed countries are being closed to our exports. Protectionist barriers are proliferating and we are unjustly accused of unfair trade practices. The protectionism that is sought to shield the obsolete sectors of the. developed countries is even confused with the legitimate right of developing countries to create favorable temporary conditions for the installation of emerging industries incorporating modern technologies essential for sustaining growth in the exercise of our sovereignty and independence.
And the paradox stems from the fact that all our efforts are being made precisely in an effort to transfer foreign exchange credits to the very quarters that beleaguer us and discriminate against us. we are thus caught between the threat of protectionism and the specter of default.
We are doing our utmost to compete. Our firms export with meager profits and our labor force receives low wages. It is sad to have to confess that our minimum wage is $50 per month.
To round out our difficulties, we are obliged to maintain a trade-balance surplus to pay, within four years, interest amounting to approximately $50 billion.
That is the situation confronting a country which has potential, which has a broad and diversified range of exports comprising commodities and petroleum derivatives, manufactured goods, machinery and even aircraft. One can readily imagine the impact of these factors on other countries lacking our advantages.

It has been our tradition to honor our foreign commitments. However, we have the obligation to alert the world to the fact that the existing scenario must be changed. It must be restructured, for it is unfair. And anything that harbors the germ of injustice or of the absurd simply cannot survive.
Brazil has no desire to make an ideological issue of the matter of indebtedness, nor does it wish it to be transformed into a source of confrontation between North-South and East-West. Brazil is a country of ingrained Christian and Western ideals, we believe that wherever free enterprise has collapsed, freedom itself has likewise disappeared. Hence we believe in enhancing the world market through competition, and, in denouncing the present order, we are not moved by any political motivation. We wish solely and exclusively to defend our most sacred interests - the sacred interests of Brazil. And we shall fulfill this duty by urging the international community to join us in seeking a solution. Moreover, this solution cannot be based solely on the laws of the market.
At the end of the Second World War, the victorious Powers understood that to achieve peace it was essential to establish a new disciplined international order to govern economic and financial relations among nations.
Fundamental to the establishment of this economic order was the perception that rebuilding Europe was indispensable for stability and international security itself. The success of the program for the reconstruction of Europe demonstrates the ability to carry out projects of co-operation amongst nations when they are conceived with a broad vision of the reciprocity of interests involved and a clear awareness of the connection between political and economic problems.
At present we are experiencing anew a situation which clamors for a creative vision for renewal. The pillars of the current order are eroded and obsolete. It is necessary for us to discuss concrete measures to adjust the international economic order to present-day realities.

Following upon the period of prosperity, with the advent of the recession, it was Bobbes's predatory jungle which began to reign rather than the harmonious, fruitful anarchy of Adam Smith.
The indebtedness of Latin America is no longer merely a regional problem, given the extent of its impact on the stability of the financial mechanisms of the Western world. Awareness of this problem led to the Cartagena consensus, a manifestation of solidarity amongst the Latin American countries most affected by the problem of foreign indebtedness, in an effort to devise a solution through dialog and understanding.
From the Latin American point of view, it is imperative for the indebtedness crisis to be negotiated in terms of its political dimension. Today, just as was the case 40 years ago, the Governments of the creditor nations must be made aware of the fact that there is an exceptional situation the solution of which transcends tiie mere interplay of economic forces.

In calling upon the leaders of the industrialized nations to come forward with concerted political action to resolve foreign debt problems, I do so with the serenity of a country which has not spared any effort to meet faithfully its international commitments.
He have made gigantic efforts. Nevertheless, even if we were to maintain our current rate of growth, only in 1990 shall we have matched the per capita income level we had attained in 1980.
Our people have reached the limits of what is bearable. It is impossible to demand additional sacrifices of a population as impoverished as ours. On the contrary, we must assure the Brazilian people that opportunities for employment will be increasing in the coming years.
Our vulnerability to rises in international interest rates is so great that all we have accomplished will collapse if exorbitant rates are renewed.
We shall face greater difficulties in shaping a liberal and pluralistic society if we do not maintain and expand our contacts abroad. However, the foreign debt crisis has been forcing our economy into a process of isolation and autarchy, resulting in minimal import possibilities and weakened and unsatisfactory ties with the international financial markets, we do not want isolation and autarchy; we have the right to expect of our international partners equitable and fair forms of co-operation and also that they will democratically accept a concrete share of responsibilities. We cannot rely merely on the rhetorics of economic adjustment, on the assumption that sacrifice is all that is required of a third-world debtor for the settlement of his foreign accounts. This narrow view disregards the fact that we are dealing with populations which have a right to a respectable standard of survival and with countries with legitimate national aspirations. Either we realize that the solution to the foreign debt problem is a joint task for creditors and debtors alike or we run the risk of setting fire to the powder-keg that threatens the whole continent.

This picture explains the social cauldron of Latin America, defenseless against Messianic and demagogic seductions and the call of totalitarian ideologies and trapped in an unfair situation resulting from accumulated errors of the past. It is a miracle that the glow illuminating Latin America at this time comes from the torch of liberty and democracy and not that of turmoil.
Brazil has taken its position. Debt does not lead to doubt. We have chosen to grow without recession, without submitting ourselves to those adjustments which would entail relinquishing development.
Brazil will not pay its foreign debt with recession, nor with unemployment, nor with hunger. We believe that in settling this account at such high social and economic costs we would then have to surrender our freedom, for a debt paid with poverty is an account paid for with democracy. I thus wish to affirm with all seriousness and firmness that there is no solution possible without a thorough reformulation of the international economic structures.
Lastly, I must speak of peace, the loftiest ideal of mankind. But what is peace? Is it merely the absence of war, of war between nations, of war between men? Or is peace something more transcendental which signifies the freedom of men from all forms of violence, from all forms of conflict? I believe it to be an inner state of mind projected by man as the conduct to be followed by all nations; but realistically we know that many generations vill pass before this goal is actually achieved.
The reality that sustains us is quite different. The raw material of our work is provided by the harsh landscape of our times: one beset with violence, egotism, retaliation, dependence Jtwardness, servitude, nuclear war, the ills of starvation, cultural disparities, assaults on the ecology, pollution, terrorism, greed and exploitation.

The peace of today is not yet true peace. It is war in disguise. The first path leading to peace is freedom; and the political organization of freedom is democracy. Free peoples do not wage war; there will be no war between democratic peoples that decide their own destinies without submitting to personal tyrannies and to ideological fanaticisms. War and democracy, war and freedom are incompatible terms. As Clausewitz pointed out, war exists only when sovereign States exist. Likewise, we can affirm that peaceful, consensual solutions prevail when free and democratically developed nations exist, with permanent institutions, with fully operational powers, and with the people themselves making the decisions. Thus the best way for the United Nations to work for peace is to work for democracy. We Brazilians follow this example. :e emerged from conflict through democracy. On the day the people felt that could decide, they did not choose violence. They opted for dialog, for negotiation.
We are approaching the end of the century. The task of the United Nations has been to manage circumstantial conflicts. It is time for us to react vigorously against this marginal role, restoring to the Organization the prerogatives and rights deriving from its overall responsibility to all peoples in matters pertaining to peace and security.
The priority for the fifth decade in the life of the United Nations should be a program of revitalization with the following objectives: to help defuse the tensions of the renewed confrontation between the two power blocs; to create a new economic order based on development and social justice; to explore the entire negotiating potential of the Organization to promote solutions for the regional conflicts which are proliferating in the third world; and to regain a major role in the negotiations for the reduction, control and elimination of arms, with emphasis on those with greater destructive power.

However, freedom is not restricted to the exercise of a political right. As a component of the well-being of each of us we have a great social debt, a moral debt to the poor of the entire world who are the human beings we call brothers but whom we treat as though they were not.

The meaning of freedom for contemporary man is not merely the absence of coercion or of interference. It is the prospect of a happy life for oneself and for one's own. Thence the concept of freedom which concerns itself specifically with the actual conditions of a free life and strives to promote the broadest possible equality of opportunity. Modern man is one whose life today reflects Jefferson's dream of the personal and collective pursuit of happiness.
Equality of opportunity is the mainstay of social freedom, enabling the market to serve mankind rather than mankind serving the market. Without a diversity of values and multiple ways of life, freedom does not flourish, but languishes in privilege and drowns in oppression.
Shortly before the creation of the United Nations, Churchill and Roosevelt held a dialog at Hyde Park. Roosevelt asked how peace could be assured and Churchill replied, "By an Anglo-American alliance." But Roosevelt retorted, "No: by improving living conditions throughout the world."
I repeat, that for there to be peace there must be democracy and freedom: a freedom without hunger. The world cannot enjoy peace so long as there is a single hungry mouth anywhere on the face of the earth, a single child dying for lack of milk, a single human being suffering for lack of bread. The coming century will be the century of socialized food. The image of the mater dolorosa in the African desert is humiliating to us. Foodstuffs cannot continue to be mere speculative commodities on the exchange markets. Science and technology are here, announcing a new era of abundance through genetic engineering. Man, who has been able to break through the barriers of Earth and take off for the distant stars, cannot be incapable of eradicating hunger, what is required is a universal will to do so. That is a decision which must be taken without vetoes. It is urgent to have a plan of peace for the elimination of hunger.

Brazil, which experiences the paradox of being a major producer of food while struggling to eliminate pockets of hunger from its own territory, is willing to take part with enthusiasm in an effort to mobilize the international community to wipe out the scourge of hunger before the end of the century. This challenge may prove to be an opportunity for the United Nations and its agencies to rise above the present discredited state of multilateralism, thus demonstrating their effectiveness and validity.
In order to accomplish this, man must have a humanistic vision of politics, otherwise he may be able to think of nothing and produce nothing but nuclear missiles and warheads.
The conquest of the seas brought to man the humanism of the renaissance. The conquest of the cosmos broadens our view to an infinite solitude: The world has become larger and yet at the same time smaller. We must be united on this voyage where all men are condemned to face the greatest temptations of life. The new humanism must be centered on solidarity and peace. Peace can exist only hand-in-hand with freedom, freedom with democracy, and democracy when we provide for the segregated, for the starving, for the unemployed. It will exist when in that poor nations we love our poorer regions, when in the rich nations we love the poor people, and when in the poorer nations we love the poorest people.
Forty years ago we built upon the stark ruins of war. Today we must work to prevent the ruins of an anonymous war, which is hunger. Poverty is the very negation of life.
This is the great mission of mankind: to transform life by transforming the world. The twenty-first century is in sight. Let us look upon the new times with the eyes of the lover of nature, with the eyes of the pursuer of dreams. Let us have the courage to proclaim that freedom and peace will spell the end of poverty and hunger.






